*415Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered September 19, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of eight years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of six years, and otherwise affirmed.
Defendant did not preserve his claim that his plea allocution was insufficient because the court did not inquire about a possible defense, and we decline to review it in the interest of justice. The narrow exception to the preservation rule explained in People v Lopez (71 NY2d 662, 665-666 [1988]) does not apply since defendant’s factual allocution does not cast significant doubt on his guilt. The court’s duty to inquire was not triggered by statements defendant may have made at junctures other than the plea proceeding itself (see e.g. People v Blackwell, 41 AD3d 121 [2007]; People v Fiallo, 6 AD3d 176 [2004], lv denied 3 NY3d 640 [2004]; People v Negron, 222 AD2d 327 [1995], lv denied 88 NY2d 882 [1996]). Were we to review this claim, we would find that defendant knowingly, intelligently and voluntarily pleaded guilty.
We find the sentence excessive to the extent indicated.
We have considered the claims raised in defendant’s pro se supplemental brief and find them without merit. Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.